 1   ANDREW J. DOYLE
     JOHN THOMAS H. DO
 2   ANDREW S. COGHLAN
     United States Department of Justice
 3   Environmental and Natural Resources Division
     Environmental Defense Section
 4   P.O. Box 7611
     Washington, DC 20044
 5   Tel: (202) 514-4427 / Fax: (202) 514-8865
 6   Attorneys for the United States
 7    CANNATA, O’TOOLE, FICKES & OLSON
      THERESE Y. CANNATA
 8    MARK P. FICKES
 9    100 Pine Street, Suite 350
      San Francisco, CA 94111
10    Telephone: 415.409.8900 / Facsimile: 415.409.8904

11   Attorneys for Defendant Roger J. LaPant, Jr.

12
                                  UNITED STATES DISTRICT COURT
13
                                EASTERN DISTRICT OF CALIFORNIA
14
15                                                     2:16-cv-001498-KJM-DB

16
17                                                     STIPULATION AND ORDER FOR
      UNITED STATES OF AMERICA,                        EXTENSION OF TIME
18            Plaintiff,
19    v.
      ROGER J. LAPANT, JR.,
20
                 Defendant.
21
22
23          Plaintiff United States of America and Defendant Roger J. LaPant, Jr. have met and

24   conferred and hereby stipulate and propose for the Court’s approval an adjustment to the dispostive

25   motion briefing schedule. Specifically:

26          1.      The deadline for Defendant’s response to the United States’ motion for summary

27   judgment (ECF No. 121) is extended to and now due February 5, 2020, 12 p.m. Pacific time, rather

28   than January 31, 2020, as set forth in the Stipulation and Order dated November 15, 2019 (ECF




                              Stipulation/Order to revise s.j. briefing schedule
 1   No. 111).
 2          2.      No other summary judgment deadline, including the hearing date of March 6, 2020,
 3   set forth in the Stipulation and Order dated November 15, 2019, is amended at this time.
 4          3.      The present Stipulation and Proposed Order resolves any objections Defendant may
 5   have regarding the timing of the United States’ filing of exhibits (ECF Nos. 122 & 123) and the
 6   formatting of the United States’ brief and corrected brief (ECF Nos. 121-1 & 124-1).
 7
 8          Dated: January 17, 2020                Respectfully submitted,
 9                                                 /s/ Andrew J. Doyle
                                                   United States Department of Justice
10                                                 Environmental and Natural Resources Division
                                                   Environmental Defense Section
11                                                 P.O. Box 7611
                                                   Washington, DC 20044
12                                                 Tel: (202) 514-4427
13                                                 Attorney for the United States
14
                                           CANNATA, O’TOOLE, FICKES & OLSON LLP
15
                                               /s/ Therese Y. Cannata
16                                             THERESE Y. CANNATA
                                               Attorneys for Defendant ROGER J. LAPANT, Jr.
17
18                                                ORDER
19
20          Upon due consideration, the Court approves the foregoing stipulation and orders the
21   parties to abide by the summary judgment briefing schedule set forth in the Stipulation and Order
22   dated November 15, 2020 (ECF No. 111), with the following amendment/extension of time:
23   Defendant shall have through and including February 5, 2020, 12 p.m. Pacific, in which to file a
24   response to the United States’ motion for summary judgment. At this time, the parties’ motions
25   for summary judgment (ECF Nos. 113 & 121) remain noticed for hearing on March 6, 2020, at
26   10:00 a.m.
27   DATED: January 24, 2020.
28




                              Stipulation/Order to revise s.j. briefing schedule
